DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 7, lines 5-9, filed 10 December 2021, with respect to the 35 USC 112(b) rejection of claims 1 and 12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1 and 12 has been withdrawn. 

4.	Applicant’s arguments, see page 7, line 10 to page 8, line 4, filed 10 December 2021, with respect to the rejections of claims 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Harder et al. (US 2006/0157403 A1) reference.

Claim Rejections - 35 USC § 103



6.	Claims 1, 5-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peacos, III et al. (US 2016/0184761 A1) in view of Harder et al. (US 2006/0157403 A1).

	With regard to claim 1, Peacos, III et al. discloses an air separation module (100) comprising a canister (116) having an interior, a first open end (148) in fluid communication with the interior of the canister, and a second end (150) opposite the first end of the canister, a separator (see paragraph [0012]) arranged within the interior of the canister, the separator fluidly coupling the second open end of the canister with the first open end of the canister, and a first end cap (112) with a one-piece first end cap body fixed to the first open end of the canister, wherein the one-piece first end cap body has a flange portion (where the first end 148 fits within or to a portion of first end cap 112, see paragraph [0015]) and an aircraft-mounting portion (structural attachment points 144 or 146) , the canister supported by the aircraft-mounting portion through the first flange portion of the one-piece first end cap body without an intermediate support structure at Figs. 1A and 1B, the abstract and paragraphs [0011]-[0019].
	Peacos, III et al. does not disclose the canister comprising stiffeners formed unitarily with the canister as a one-piece body and which extend radially outward from an outer surface of the canister and longitudinally along the canister between the first and second open ends to stiffen the canister and to eliminate a need to support the air separation module using a support structure.
	Harder et al. discloses providing a canister (housing 304) with stiffeners (reinforcing ribs 314 extending along the length of the housing) formed unitarily with the canister as a one-piece body (during molding) and which extend radially outward from an outer surface of the canister and longitudinally along the canister between first and second ends to stiffen the canister at Figs. 1 and 17-19, the abstract and paragraph [0078].

	The Examiner notes that appears as though the reinforcing ribs 314 of Harder et al. are formed unitarily with the housing as a one-piece body during the plastic molding process. However, even if such is not the case, one of ordinary skill in the art would have recognized that forming the reinforcing ribs 314 unitarily with the housing as a one-piece body would be advantageous since it would simplify manufacturing and eliminate the need for a subsequent joining step to attach the reinforcing ribs to the housing.
The Examiner further notes that the separation module of Peacos, III et al. as modified by Harder et al. would not need to be supported by a support structure. However, even if such is not the case, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

With regard to claim 5 and 6, Peacos, III et al. discloses the separator being configured to separate nitrogen molecules from oxygen molecules in air (see paragraph [0002]) received at the first open end of the canister, the separator arranged to fluidly communicate the nitrogen molecules to the second open end of the canister, the separator further arranged to communicate the oxygen molecules to a port (oxygen outlet 118) defined between the first open end and the second open end of the canister, and further comprising a second end cap (120) with a one-piece second end cap body, the one-piece second end cap body having a second flange portion and a conduit portion (122 or 124), the second flange portion fixing the second end cap to the second open end of the canister, the conduit portion in fluid communication with the separator at Figs. 1A and 1B, the abstract and paragraphs [0002] and [0011]-[0015].



	With regard to claim 13, Peacos, III et al. discloses a bleed air conduit (102) fluidly coupled to the canister by the one-piece first end cap body and in fluid communication therethrough with the separator, and wherein the air separation module is a single canister air separation module having one and not more than one canister at Figs. 1A and 1B and paragraph [0011].

	With regard to claims 17 and 18, Peacos, III et al. discloses a method of making an air separation module comprising defining a canister (116) having an interior, a first open end (148) in fluid communication with the interior of the canister, and a second end (150) opposite the first end of the canister, arranging a separator (see paragraph [0012]) within the interior of the canister, the separator fluidly coupling the second open end of the canister with the first open end of the canister, defining a first end cap (112) with a one-piece first end cap body, wherein the one-piece first end cap body has a flange portion (where the first end 148 fits within or to a portion of first end cap 112, see paragraph [0015]) and an aircraft-mounting portion (structural attachment points 144 or 146) , supporting the canister with the aircraft-mounting portion through the first flange portion of the one-piece first end cap body without an intermediate support structure, defining a second end cap (120) with a one-piece second end cap body, the one-piece second end cap body having a second flange portion and a conduit portion (122 or 124), and fixing the second flange portion of the second one-piece second end cap body to the second open end of the canister such that the conduit of the second one-piece second end cap body  is in fluid communication with the separator at Figs. 1A and 1B, the abstract and paragraphs [0011]-[0019].

With regard to claims 7-11, 19 and 20, Peacos, III et al. discloses the air separation module comprising an oxygen sensor (126) seated on an oxygen sensor seat portion and inherently including an 
	Peacos, III et al. does not disclose the sensor seat portions or the flow control valve being located on the first or second end cap one-piece bodies.
	It would have been obvious to one of ordinary skill in the art to locate the sensor seat portions and the flow control valve to first or second end cap one-piece bodies in that shifting the location of parts without modifying the operation of the device is merely a choice of design. See MPEP 2144.04(VI)(C).
	Furthermore, it would have been obvious to one of ordinary skill in the art to form the sensor seat portions and the flow control valve integral with first or second end cap one-piece bodies in that making parts integral is merely a choice of design. See MPEP 2144.04(V)(B).
	Finally, locating the oxygen sensor probe on its own seat portion would have been obvious to one of ordinary skill in the art in that making parts separable is merely a choice of design. See MPEP 2144.04(V)(C).

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki et al. (US 2012/0304856 A1) in view of Peacos, III et al. (US 2016/0184761 A1) and Harder et al. (US 2006/0157403 A1).

	With regard to claims 1-3, Kanetsuki et al. discloses an air separation module for an aircraft comprising a canister (10) having an interior, a first open end in fluid communication with the interior of the canister, and a second open end opposite the first open end of the canister, a separator (hollow fiber membrane bundle 15) arranged within the interior of the canister, fluidly coupling the second open end of the canister with the first open end of the canister, and a first end cap (27) with a one-piece first end cap body fixed to the first open end of the canister, wherein the one-piece first end cap body has a flange portion (27f), wherein the one-piece first end cap body (27) has a boss portion (see Fig. 10b) defining an inlet therethrough, the inlet in fluid communication with the separator through the first open end of the 
	Kanetsuki et al. does not disclose the one piece first end cap body having an aircraft-mounting portion, wherein the canister is supported by the aircraft-mounting portion of the one piece first end cap body without an intermediate support structure.
	Peacos, III et al. discloses an air separation module (100) comprising a one-piece first end cap body having a flange portion (where the first end 148 fits within or to a portion of first end cap 112, see paragraph [0015]) and an aircraft-mounting portion (structural attachment points 144 or 146) , the canister supported by the aircraft-mounting portion through the first flange portion of the one-piece first end cap body without an intermediate support structure at Figs. 1A and 1B, the abstract and paragraphs [0011]-[0019].
	It would have been obvious to one of ordinary skill in the art to incorporate the aircraft-mounting portion of Peacos, III et al. into the device of Kanetsuki et al. to eliminate the need for a frame assembly and enable simple installation and removal of the canister, as suggested by Peacos, III et al. at paragraphs [0003]-[0005].
Kanetsuki et al. and Peacos, III et al. do not disclose the canister comprising stiffeners formed unitarily with the canister as a one-piece body and which extend radially outward from an outer surface of the canister and longitudinally along the canister between the first and second open ends to stiffen the canister and to eliminate a need to support the air separation module using a support structure.
	Harder et al. discloses providing a canister (housing 304) with stiffeners (reinforcing ribs 314 extending along the length of the housing) formed unitarily with the canister as a one-piece body (during molding) and which extend radially outward from an outer surface of the canister and longitudinally along the canister between first and second ends to stiffen the canister at Figs. 1 and 17-19, the abstract and paragraph [0078].

	The Examiner notes that appears as though the reinforcing ribs 314 of Harder et al. are formed unitarily with the housing as a one-piece body during the plastic molding process. However, even if such is not the case, one of ordinary skill in the art would have recognized that forming the reinforcing ribs 314 unitarily with the housing as a one-piece body would be advantageous since it would simplify manufacturing and eliminate the need for a subsequent joining step to attach the reinforcing ribs to the housing.
The Examiner further notes that the separation module of Kanetsuki et al. and Peacos, III et al. as modified by Harder et al. would not need to be supported by a support structure. However, even if such is not the case, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

With regard to claim 4, Kanetsuki et al. discloses the canister having a boss (12) with a port (permeate outlet port) arranged between the first and second open ends of the canister, the port in fluid communication with the first open end of the canister through the separator at Figs. 5 and 10b.

With regard to claims 5 and 6, Kanetsuki et al. discloses the separator being configured to separate nitrogen molecules from oxygen molecules in air (see paragraph [0032]) received at the first open end of the canister, the separator arranged to fluidly communicate the nitrogen molecules to the second open end of the canister, the separator further arranged to communicate the oxygen molecules to a port (permeate outlet port 12) defined between the first open end and the second open end of the canister, and further comprising a second end cap (26) with a one-piece second end cap body, the one-piece second end cap body having a second flange portion and a conduit portion (retentate outlet port), the second 

With regard to claim 12, Peacos, III et al. discloses the aircraft mounting portion extending radially outward from the flange portion and defining a first clevis (144) and a second clevis (146) at Figs. 1A and 1B.

	With regard to claim 13, Kanetsuki et al. discloses a bleed air conduit (inlet port in end cap 27) fluidly coupled to the canister by the one-piece first end cap body and in fluid communication therethrough with the separator, and wherein the air separation module is a single canister air separation module having one and not more than one canister at Figs. 5 and 10b, the abstract and paragraphs [0032] and [0240]-[0242].

	With regard to claim 14, Kanetsuki et al. as modified by Peacos, III et al. discloses a nitrogen generator system comprising an air separation module according to claim 1, wherein the one-piece first end cap body has a boss portion (see Fig. 10b) defining an inlet therethrough, the inlet in fluid communication with the separator through the first open end of the canister, a second end cap (27) with a one-piece second end cap body having a second flange portion and a conduit portion (retentate outlet port), the second flange portion fixing the second end cap to the second open end of the canister, the conduit portion in fluid communication with the separator, and a fuel tank (see paragraph [0032]) fluidly coupled to the canister by the one-piece second end cap body and in fluid communication therethrough with the separator at Figs. 5 and 10b, the abstract and paragraphs [0032] and [0240]-[0242].

	With regard to claim 15, Kanetsuki et al. discloses the flange portion (27f) defining therethrough a fastener pattern and further comprising a plurality of fasteners (fixtures 43) fixing the first end cap to the 

	With regard to claims 17 and 18, Kanetsuki et al. discloses a method of making an air separation module comprising defining a canister (10) having an interior, a first open end in fluid communication with the interior of the canister, and a second end opposite the first end of the canister, arranging a separator (hollow fiber membrane bundle 15) within the interior of the canister, the separator fluidly coupling the second open end of the canister with the first open end of the canister, defining a first end cap (27) with a one-piece first end cap body, wherein the one-piece first end cap body has a flange portion (27f), defining a second end cap (26) with a one-piece second end cap body, the one-piece second end cap body having a second flange portion and a conduit portion (retentate outlet port), and fixing the second flange portion of the second one-piece second end cap body to the second open end of the canister such that the conduit of the second one-piece second end cap body  is in fluid communication with the separator at Figs. 5 and 10b, the abstract and paragraphs [0032] and [0240]-[0242].
Kanetsuki et al. does not disclose the one piece first end cap body having an aircraft-mounting portion, wherein the canister is supported by the aircraft-mounting portion of the one piece first end cap body without an intermediate support structure.
	Peacos, III et al. discloses an air separation module (100) comprising a one-piece first end cap body having a flange portion (where the first end 148 fits within or to a portion of first end cap 112, see paragraph [0015]) and an aircraft-mounting portion (structural attachment points 144 or 146) , the canister supported by the aircraft-mounting portion through the first flange portion of the one-piece first end cap body without an intermediate support structure at Figs. 1A and 1B, the abstract and paragraphs [0011]-[0019].


	With regard to claims 7-11, 16, 19 and 20, Kanetsuki et al. does not disclose an oxygen or temperature sensor or a flow control valve.
	Peacos, III et al. discloses the air separation module comprising an oxygen sensor (126) seated on an oxygen sensor seat portion and inherently including an oxygen sensor probe, a flow control valve (132), and a temperature sensor (128) seated on a temperature sensor seat portion at Fig. 1A and paragraphs [0012]-[0013].
	Peacos, III et al. does not disclose the sensor seat portions or the flow control valve being located on the first or second end cap one-piece bodies.
	It would have been obvious to one of ordinary skill in the art to locate the sensor seat portions and the flow control valve to first or second end cap one-piece bodies in that shifting the location of parts without modifying the operation of the device is merely a choice of design. See MPEP 2144.04(VI)(C).
	Furthermore, it would have been obvious to one of ordinary skill in the art to form the sensor seat portions and the flow control valve integral with first or second end cap one-piece bodies in that making parts integral is merely a choice of design. See MPEP 2144.04(V)(B).
	Finally, locating the oxygen sensor probe on its own seat portion would have been obvious to one of ordinary skill in the art in that making parts separable is merely a choice of design. See MPEP 2144.04(V)(C).
	It would have been obvious to one of ordinary skill in the art to incorporate the oxygen and temperature sensors and flow control valve of Peacos, III et al. into the system of Kanetsuki et al. to allow the air separation to be automatically controlled.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 27, 2022